15
16
11
18
19

20

22
23
24
25
26
27

28

 

 

Case 3:18-cV-02353-I\/|I\/|C Document 131 Filed 04/16/19 Page 1 of 3

WARREN LEX LLP

Matthew S. Warren (Bar No. 230565)
Patrick M. Shields (Bar No. 204739)
Erika H. Warren (Bar No. 295570)
Dimitri Rizek (Bar. No. 314800)
Amy M. Bailey (Bar No. 313151)
18-23 53 @cases.Warrenlex.com

2261 Market Street, No. 606

San Francisco, California, 94114

+1 (415) 895-2940

+1 (415) 895-2964 facsimile

Attorneysfor Plaintijjfs‘ DealDash Oyj and DealDash Inc.

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION

DEALDASH OYJ and DEALDASH INC.
Plaintiffs,
v.

CONTEXTLOGIC INC. d/b/a WISH
Defendant.

`./ \./\./\./\./V\./\./\./

 

Case No. 3:18-cv-02353-MMC

DECLARATION OF PASI LOHI

IN SUPPORT OF DEFENDANT’S
ADMINISTRATIVE MOTION TO FILE
UNDER SEAL

Judge: Hon. Maxine M. Chesney
Jury Trial Demanded

Case No. 3:18-cv-02353-MMC

DECLARATION 0F PASI LOHI IN SUPPORT 0F RESPONSE To DEFENDANT’S MOTION To SEAL

 

15
16
11
18
19

20

22
23
24
25
26
22

28

 

 

Case 3:18-cV-02353-I\/|I\/|C Document 131 Filed 04/16/19 Page 2 of 3

I, Pasi Lohi, declare as follows:

l. I am the CEO of DealDash Oyj and am competent to make this declaration I have
personal knowledge of the facts stated herein, and would so testify if called on to do so.

2. l submit this declaration to explain why documents submitted with the pending
Administrative Motion to File Under Seal regarding Defendant’s Objections to Magistrate Judge’s
Order Denying Motion to Compel, filed by Defendant ContextLogic d/b/a Wish (“Defendant”), contain
DealDash’s confidential information, and should not be filed in the public record.

3. I have reviewed Exhibit B to the Declaration of Marcus D. Peterson (“Peterson
Declaration,” Docket No. 129-1), which contains excerpts of the deposition transcript of Lassi
Wessman, taken on March 19, 2019. Mr. Wessman is Head of Customer Acquisition at DealDash. The
deposition excerpts contained in Exhibit B include discussion of DealDash’s business strategies and
customer acquisition efforts, including some of the specific tools DealDash uses to attract potential
customers and track customer acquisition This information is highly proprietary and confidential to
DealDash, and l believe these strategies and tools give DealDash a competitive advantage over its
competitors. Publicly disclosing this information may harm DealDash’s existing or prospective business
relationships and place DealDash at a competitive disadvantage DealDash therefore requests that the
Court seal Exhibit B.

4. l have reviewed Exhibit C to the Peterson Declaration, which contains excerpts of the
deposition transcript of Pekka Lampinen, taken on March 20, 2019. Mr. Lampinen is CFO at DealDash.
The deposition excerpts contained in Exhibit C include discussion of DealDash’s business strategies and
finances. This information is highly proprietary and confidential to DealDash. Publicly disclosing this
information may harm DealDash’s existing or prospective business relationships and place DealDash at
a competitive disadvantage DealDash therefore requests that the Court seal Exhibit C.

5. I have also reviewed Defendant’s Objections to Magistrate Judge’s Order Denying
Motion to Compel (Dkt. 116) (the “Objections,” Docket No. 129). To the extent that the Objections
describe the testimony in Exhibits B and C, the Objections do so only generally and do not disclose the

same level of detail regarding DealDash’s business strategies and customer acquisition efforts as is

- 1 - Case No. 3:18-cv-02353-MMC
DECLARATION oF PAsI LoHl IN SUPPORT oF RESPoNsE To DEFENDANT’s MorloN To SEAL

 

15
16
17
18
19
20
21
22
23
24
25
26
2?

28

 

 

Case 3:18-cV-02353-I\/|I\/|C Document 131 Filed 04/16/19 Page 3 of 3

contained in the deposition excerpts. The fact that Defendant filed the Obj ections publicly therefore
does not change my opinion that Exhibits B and C are confidential and should be sealed.
I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct. Executed on April 16, 2019, in Los Angeles, Califomia.

aw-

Pasi Lohi

 

- 2 - Case No. 3:18-cv-02353-MMC
DECLARATION oF PAsI LoHl IN SUPPORT oF RESPoNsE To DEFENDANT’s MorloN To SEAL

 

